— In a proceeding pursuant to CPLR article 78 to review a determination dated December 31, 1981, which, after a superintendent’s hearing, found petitioner guilty of certain violations of the inmate rule book, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Delaney, J.), dated June 20, 1983, which dismissed his petition.
Judgment affirmed, without costs or disbursements.
Special Term correctly determined that the proceeding was not timely commenced under CPLR 217. Gibbons, J. P., O’Con-nor, Niehoff and Lawrence, JJ., concur.